—Order unanimously affirmed without costs. Memorandum: Although the court should not have drawn an inference against respondents from their failure to call the paternal grandmother as a witness in the absence of a request to do so and a proper showing (see, People v Fields, 76 NY2d 761, 763), reversal is not warranted. The expert testimony supports the court’s conclusion that a prima facie case of abuse was proved (see, Family Ct Act § 1046 [a] [ii]), and that respondents failed to provide a reasonable alternative explanation for the infant’s injuries. (Appeals from Order of Erie County Family Court, O’Donnell, J.—Abuse and Neglect.) Present—Green, J. P., Pine, Balio, Fallon and Doerr, JJ.